DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status:
Claims 1-15		Pending
Prior Art Reference:
Rode			US 7,303,367 B2

Response to Arguments
Applicant’s election of Species A (figures 15-16) in the reply filed on 1/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Hence, the restriction requirement is deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-7 and 10-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Rode (US 7,303,367 B2).

Regarding claim 1, Cox discloses a lock nut system (abstract) comprising:
a nut (20) having interior threads (50), a circumferentially aligned slot (60), an outer surface (fig. 1) axially closest to said slot (60), an inner shoulder (24) extending around an entire circumference of said nut (20), said shoulder (24) spaced from said outer surface (fig. 1), said slot (60) located axially between said shoulder (24) and said outer surface (fig. 1);
said nut (20) threadably engageable with a threaded shaft (col. 3, lines 3-4);
said keeper (30) having a projection (34) receivable within a slot (60) of said shaft (col. 3, lines 3-4) to engage the shaft (col. 3, lines 3-4);
a retaining member (40) receivable within the circumferentially aligned slot (60) of the nut (20) to engage the nut (20), and the retaining member (40) extending into a cavity (36, 38) within the keeper (30) when the retaining member (40) engages the keeper (30); and


Regarding claim 2, Cox discloses the lock nut system of claim 1 wherein the keeper (30) is non-circular (fig. 3).

Regarding claim 3, Cox discloses the lock nut system of claim 1 wherein the retaining member (40) is more flexible than the keeper (30).

Regarding claim 4, Cox discloses the lock nut system of claim 1 wherein the retaining member (40) comprises at least one leg (42, 43) configured to be received within the slot (60).

Regarding claim 5, Cox discloses the lock nut system of claim 4 wherein the at least one leg (42, 43) comprises two legs (42, 43) elastically deformable to allow the retaining member (40) to be engaged to the nut (20) by inserting the two legs in the slot (60).

Regarding claim 6, Cox discloses the system of claim 1 wherein said shoulder (24) supports said keeper (30).

Regarding claim 7, Cox discloses the lock nut system of claim 1 wherein the recess extends axially within the shaft (col. 3, lines 3-4).

Regarding claim 10, Cox discloses the lock nut system of claim 1 wherein the retaining member (40; col. 4, lines 19-22, “spring steel”) is formed of a material different than the keeper (30; col. 4, lines 27-28, “powdered metal”).

Regarding claim 11, Cox discloses the lock nut system of claim 1 wherein when said retaining member (40) is engaged to the keeper (30), the retaining member (40) inhibits axial movement of the keeper (30) relative to the retaining member (40).

Regarding claim 12, Cox discloses the lock nut system of claim 11 wherein the retaining member (40) is more flexible than the keeper (30).

Regarding claim 13, Cox discloses the lock nut system of claim 12 wherein the retaining member (40) comprises at least one leg (42, 42) configured to be received within the slot (60).

Regarding claim 14, Cox discloses the lock nut system of claim 13 wherein the at least one leg (42, 43) comprises two legs (42, 43) elastically deformable to allow the retaining member (40) to be engaged to the nut (20) by inserting the two legs (42, 43) in the slot (60).

Regarding claim 15, Cox discloses a lock nut system (abstract) comprising:
a nut (20) having interior threads (50), a circumferentially aligned slot (60), an outer surface (fig. 1) axially closest to said slot (60), an inner shoulder (24) extending around an entire circumference of said nut (20), said shoulder (24) spaced from said outer surface (fig. 1), said slot (60) located axially between said shoulder (24) and said outer surface (fig. 1);
said nut (20) threadably engaged with a threaded shaft (col. 3, lines 3-4);
said keeper (30) having a projection (34) receivable within a slot of said shaft (col. 3, lines 3-4) to engage the shaft (col. 3, lines 3-4);
a retaining member (40) received within a circumferentially aligned slot (60) of the nut (20) to engage the nut (20), and a portion of the retaining member (40) engaging the keeper (30) by extending into a cavity (36, 38) within the keeper (30); and
wherein when said retaining member (40) is engaged to the keeper (30) and said projection (34) is received within the slot (60) of the shaft (col. 3, lines 3-4), the retaining member (40) inhibits movement of the keeper (30) relative to the retaining member (40) and inhibits rotational and axial movement of the nut (20) relative to said shaft (col. 3, lines 3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        




rsd